Fein, J. (concurring).
I agree that CPL 180.80 makes no exception for intervening Saturdays, Sundays or holidays in fixing a 72-hour period for release of a defendant on his own recognizance unless the felony complaint has been disposed of or a hearing thereon has been commenced. In the absence of some statutory provision to the contrary, there is no basis for excluding intervening Saturdays, Sundays and holidays.
With respect to the cases now before us, that should end our discussion of the matter. A hearing could have been commenced and perhaps even concluded on Friday, November 27, 1981, the day after Thanksgiving, three days after relators’ arraignments on Tuesday, November 24. They should have been released on that day, as they were on the following Monday. Thus there is no need to speculate or to rule concerning the application of the statute in cases where the last day of the 72 hours is either a holiday, a Saturday or a Sunday.
Subdivision 3 of the statute permits a delay for “good cause” which “must consist of some compelling fact or circumstance which precluded disposition of the felony complaint within the prescribed period or rendered such action against the interest of justice.”
If indeed the reason for not scheduling or proceeding with a hearing or disposition on a holiday or weekend is *320that sufficient parts of the courts are not open on those days, this may well provide the “good cause” contemplated by the statute. However, we need not and should not reach that issue here. It is best decided on a case-by-case basis. It simply is not raised on this record.
For the reasons stated in my dissent in People ex rel. Bousquet v Katz (83 AD2d 533), I agree that these cases are not moot despite the fact that the defendants were either paroled or released prior to the appeals. However, we should limit our review to the issues directly involved. Mootness should not bar review where there has been governmental action too short in duration to be fully litigated prior to its cessation or expiration and there is a reasonable expectation that the relator or others would be subjected again to the same action. If the conduct complained of is “capable of repetition, yet evading review” and the issue is significant or important, the matter is not moot ("Weinstein v Bradford, 423 US 147, 149; Southern Pac. Term. Co. v Interstate Commerce Comm., 219 US 498; Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714-715).
However, this exception to the doctrine of mootness does not require us to pass on matters not directly in issue in the dispute giving rise to the application under review (see Matter of Hearst Corp. v Clyne, supra). Here, the sole issue was whether the court had a right to deny the writ because of the failure of the Criminal Court Judge to set the hearing down for Friday, not whether holidays or weekends are to be excluded as possible return dates. It may well be that different questions are involved respecting return dates, such as the availability of court parts and personnel. The “good cause” and “some compelling fact or circumstance” provisos of CPL 180.80 (subd 3) may well require consideration and .analysis not presented on the records now here.
Silverman and Bloom, JJ., concur in an opinion by Silverman, J.; Sandler, J. P., and Carro, J., concur in an opinion by Sandler, J. P.; Fein, J., concurs in a separate opinion.
Judgments unanimously reversed, etc.